



Exhibit 10-a-1
ROCKWELL COLLINS, INC.


2015 LONG-TERM INCENTIVES PLAN


PERFORMANCE SHARE AGREEMENT (2017-2019)


Grant Date:


We are pleased to confirm that, as a key employee of Rockwell Collins, Inc.
(“Rockwell Collins” or the “Company”) or one of its subsidiaries, you have been
granted performance shares denominated in shares of the Company’s common stock.
You have been granted the number of target shares set forth in the letter to you
from Robert K. Ortberg dated November 14, 2016 (the “Performance Shares”)
pursuant to this agreement (this “Agreement”) and the Rockwell Collins 2015
Long-Term Incentives Plan (the “Plan”).


The grant of Performance Shares pursuant to this Agreement is not effective or
enforceable until you properly acknowledge your acceptance of this Agreement by
completing the electronic acceptance of this Agreement. Upon acceptance, the
Agreement will be deemed effective as of the Grant Date. If you do not
acknowledge your acceptance of this Agreement within six months of the Grant
Date, the Performance Shares will be forfeited. If you reside outside the United
States, the Company may require you to complete a written acceptance within this
time period in lieu of an electronic acceptance.


Any payout of your Performance Shares will be based on the Company’s achievement
of its Cumulative Sales goal and its Free Cash Flow (“FCF”) goal, each measured
over the Company’s 2017 through 2019 fiscal years (the “Performance Period”).
These goals are set forth in Exhibit A attached hereto. The Company will be
adopting new accounting rules related to revenue recognition in its 2019 fiscal
year (“FY19”). To reflect the impact of switching to the new revenue recognition
rules in FY19, the Cumulative Sales and FCF goals and/or actual results will be
adjusted as described in Exhibit A.


The payout of your Performance Shares, if any, will be subject to further
adjustment based upon the Company’s Total Shareowner Return (“TSR”) percentile
relative to a peer group, as specified below. The terms and conditions of these
Performance Shares are as set forth below.


The following is a summary of the treatment of the Performance Shares in certain
events. It is qualified in its entirety by the terms of the Agreement that
follow.




Event
Treatment of Performance Shares
Death, Disability & Retirement (attained age 55 at time of termination)
Entitled to a pro rata payment of any Performance Shares earned. Payment occurs
at the end of Performance Period.
Qualifying Termination after a Change of Control/Divestiture
Performance Shares paid out at target multiplied by the average payout over the
prior three completed performance periods.
Other Terminations/Detrimental Activity
Performance Shares forfeited.



1. Confirmation of Award. This Agreement, together with the letter to you from
Robert K. Ortberg referenced above, confirms your award in accordance with the
terms as set forth herein.


2. Amount Payable Pursuant to Awards. Subject to the provisions of this
Agreement, the shares of the Company’s common stock (“Common Stock”), if any,
payable to you pursuant to your Performance Shares shall be calculated as
follows:


(a) Determine the percentage, which can range from 0-100%, attributable to the
Company’s achievement of its Cumulative Sales goal over the Performance Period
as set forth in Exhibit A attached hereto (the “Cumulative Sales Percentage”).
If the Cumulative Sales results that are achieved fall between the performance
levels specified in Exhibit A, the percentage will be interpolated consistent
with the range in which the Cumulative Sales falls as conclusively determined by
the committee of the Board of Directors of the Company administering the Plan
(which committee is herein called the “Committee” and which, on the date hereof,
is the Compensation Committee). Fractional percentages will be rounded to the
nearest whole number.


(b) Determine the percentage, which can range from 0-100%, attributable to the
Company’s achievement of its FCF goal over the Performance Period as set forth
in Exhibit A attached hereto (the “FCF Percentage”). If the FCF results





--------------------------------------------------------------------------------





that are achieved fall between the performance levels specified in Exhibit A,
the percentage will be interpolated consistent with the manner described above
in 2(a). Fractional percentages will be rounded to the nearest whole number.


(c) Determine the TSR modifier percentage, which can range between 80-120%,
attributable to the Company’s TSR (as determined pursuant to Section 3)
percentile performance relative to the peers as set forth in Exhibits A and B
attached hereto (the “TSR Percentage”).


(d) Add the Cumulative Sales Percentage to the FCF Percentage and multiply this
sum by the TSR Percentage (such result, the “Final Award Percentage”). The Final
Award Percentage will be rounded to the nearest whole percentage.


(e) To determine the number of Performance Shares, if any, that are payable,
multiply the Final Award Percentage by the target shares specified in Mr.
Ortberg’s letter to you referenced above and round to the nearest whole share.


Subject to the provisions of this Agreement, the amount payable to you pursuant
to the Performance Shares with respect to the Performance Period shall be paid
in shares of Common Stock, less shares to be withheld for taxes and/or other
amounts as described below in Section 16, as soon as practicable after the end
of the Performance Period and after receipt of the accountant’s letter for the
Performance Period pursuant to Section 13, and in any event within the calendar
year within which the Performance Period ends. Unless otherwise provided in
Section 6 below and subject to applicable law, you will not be considered
“vested” in the Performance Shares and will not be entitled to any payment
thereunder unless you are employed as of the last day of the Performance Period.


The Performance Shares represent the Company’s unfunded and unsecured promise to
issue shares of Common Stock at a future date, subject to the terms of this
Agreement and the Plan. You have no rights under the Performance Shares or this
Agreement other than the rights of a general unsecured creditor of the Company.
Until the distribution of any Common Stock after vesting is evidenced in book
entry form at the transfer agent, is placed into a brokerage account or a stock
certificate is issued, you shall not have, with respect to the Performance
Shares, rights to vote or receive dividends or any other rights as a shareowner.


3. Definitions and Determination of Financial Performance. “Cumulative Sales” is
the sum of the “Total sales” reported by the Company in its Consolidated
Statement of Operations in its audited financial statements for each fiscal year
in the Performance Period.


“FCF” is the amount reported as “Cash Provided by Operating Activities from
Continuing Operations” less the amount reported as “Property additions,” each as
reported by the Company in its Consolidated Statement of Cash Flows in its
audited financial statements for the fiscal year.


“Cash Taxes” is the Company’s net income tax payments as reported by the Company
under Income Taxes in its Notes to Consolidated Financial Statements in its
audited financial statements for the fiscal year.


Total Sales and FCF will be adjusted for unusual and infrequently occurring
income and expense items as determined in accordance with United States
Generally Accepted Accounting Principles (“GAAP”).


If a divestiture occurs during the Performance Period, the Company’s Total sales
and FCF for each fiscal year in the Performance Period will include (without
duplication) an amount equal to the divested business’ sales and FCF in the full
twelve month period completed immediately prior to the month in which the
closing date of the divestiture occurs.


If an acquisition occurs during the Performance Period, and the acquired
business’ sales are less than 10% of the Company’s sales as reported by the
Company in its audited financial statements over the Company’s last full four
fiscal quarters, adjustments for each such acquisition will be made as follows:


(1) the Company’s Total sales and FCF in the fiscal year during the Performance
Period in which the acquisition closes will exclude the acquired business’ sales
and FCF results for the period of such fiscal year following the acquisition’s
closing date;


(2)the Company’s Total sales in each fiscal year during the Performance Period
subsequent to the year in which the acquisition closes will be reduced by an
amount equal to the acquired business’ sales results for the full twelve month
period ending with the Company’s first fiscal year end that occurs after the
date of the acquisition;


(3)the Company’s FCF in each fiscal year during the Performance Period
subsequent to the year in which the acquisition closes will exclude an amount
equal the net income (loss) of the acquired business in the full twelve





--------------------------------------------------------------------------------





month period ending prior to the acquisition’s closing date (as reflected in the
base case scenario included in the Company’s final decision point review process
for the acquisition); and


(4)the “fair value” expenses of an acquisition will be adjusted for purposes of
calculating net income, including an addition to net income to offset the
amortization of acquired intangibles and an addition to net income to offset for
the lost opportunity to earn interest on invested funds (equal to the imputed
interest on the net cost of the acquisition over the period of Performance
Period following the closing date of the acquisition, calculated using the
average annual U.S. overnight LIBOR during that period).


The Committee reserves its discretion pursuant to Section 10 below to make
necessary or appropriate adjustments to the definitions and measures or
otherwise for acquisitions, divestitures and other matters referenced in Section
10.


TSR is measured by adding (i) the total stock price growth for the Performance
Period, measured by comparing the average stock price during the Company’s first
month of fiscal 2017 (i.e., from October 1 to November 4, 2016) to the average
stock price during the Company’s last month of fiscal 2019 (i.e., August 31 to
September 27, 2019), and (ii) dividends paid during the Performance Period,
measured as if reinvested in stock at the payment date. In the event of
substantial changes causing an inability to calculate TSR for one or more of the
peer companies listed in the attached Exhibit A (or in the event of spinoffs or
similar transactions causing a peer company to split into two or more peer
companies), the list of peer companies shall be adjusted accordingly to take
such events into account.
 
In connection with the receipt of the accountant's letter for the Performance
Period pursuant to Section 13, the Committee shall determine the Cumulative
Sales, FCF and the TSR results and percentile ranking and the Final Award
Percentage for the Performance Period after taking into account any adjustment
as contemplated in Section 10. The TSR percentile ranking relative to the peer
group shall be calculated using a continuous percentile ranking method as
described in Exhibit B and then using this result the TSR Percentage shall be
determined in accordance with Exhibit A.


4. Payment of Performance Shares Denominated in Shares of Common Stock. The
Performance Shares denominated in shares of Common Stock are payable in shares
of the Company’s Common Stock; provided, however, that the Committee may, in its
sole discretion, make a cash payment equal to the Fair Market Value of shares of
Common Stock otherwise required to be issued. The Company may issue shares of
Common Stock in book entry form in connection with the payout of Performance
Shares. In lieu of fractional shares the Company may determine, in its sole
discretion, to pay cash or to round such shares to the closest whole number. The
future value of the shares of Common Stock underlying the Performance Shares is
unknown and cannot be predicted with certainty.


5. Transferability of Award. The Performance Shares shall not be transferable by
you except by will or by the laws of descent and distribution.


6. Termination of Employment for Death, Disability or Retirement. If your
employment by the Company terminates during the Performance Period by reason of
your death, disability or retirement (defined as you are age 55 or older at time
of termination), you will continue to be eligible to receive a payment, if any,
that would otherwise be payable pursuant to Section 2, but any such amount shall
be pro-rated for the portion of the Performance Period that elapsed prior to
this termination of employment and shall be paid at the time such amount would
otherwise be payable as specified in Section 2. Disability shall be defined for
purposes of this Agreement as a disability for a continuous period of at least
six months under the Company’s long-term disability plan during the period of
your continuous service as an employee of the Company.


7. Termination of Employment for Other Reasons. Except as otherwise provided in
Sections 9 through 12, if your employment by the Company terminates during the
Performance Period other than by reason of your death, disability, or retirement
(as defined above), you will not be entitled to any payment pursuant to Section
2 with respect to the Performance Period. For the avoidance of doubt, your
termination of employment will be deemed to occur on the date you are no longer
actively providing services as an Employee, which date will not be extended by
any notice period that may be required contractually or under applicable law.
Notwithstanding the foregoing, the Company’s Senior Vice President of Human
Resources or the General Counsel shall have the sole discretion to determine the
date of termination for purposes of participation in the Plan and the
Performance Shares.


8. Detrimental Activity; Compensation Recovery Policy; Noncompetition and
Nonsolicitation Agreement. If you engage in detrimental activity (as defined in
this Section 8) at any time (whether before or after termination of your
employment), you will not be entitled to any payment hereunder and you will
forfeit all rights with respect to the Performance Shares under this Agreement.
For purposes of this Section 8, "detrimental activity" shall mean willful,
reckless or grossly negligent activity that is determined by the Committee to be
detrimental to or destructive of the business or property of the Company. Any
such determination





--------------------------------------------------------------------------------





of the Committee shall be final and binding for all purposes. Notwithstanding
the foregoing, no payment hereunder shall be forfeited or become not payable by
virtue of this Section 8 on or after the date of a Change of Control (as defined
in the Plan) unless the “Cause” standard set forth in Section 11(b) is
satisfied. In addition, if you are or subsequently become an executive officer
of the Company, a Senior Vice President, a Vice President & General Manager, a
Vice President & Controller or another employee who becomes subject to the
Policy (as defined below), your Performance Shares and the value you receive
upon vesting of the Performance Shares will be subject to the Company’s
Compensation Recovery Policy, as amended from time to time, including, without
limitation, any amendments required to comply with the Dodd-Frank Wall Street
Reform and Consumer Protection Act (the “Policy”), except where prohibited by
law. Currently, the Company's executive officers, Senior Vice Presidents, Vice
Presidents & General Managers and Vice Presidents & Controllers are the only
employees subject to the Policy. If you become subject to the Policy, you will
be notified by the Company’s Human Resources department. Further, if you have
attained the level of Vice President (or above) with the Company and you have
not previously entered into a Noncompetition and Nonsolicitation Agreement with
the Company (the “NCNS Agreement”), this grant of Performance Shares is
contingent on your agreement, if requested by the Company within thirty days of
the date of this Agreement, to be bound by the NCNS Agreement by returning a
signed copy of the NCNS Agreement to the Company within the time period
prescribed by the Company’s General Counsel.


9. Transfer of Employment; Leave of Absence. Except as otherwise required by
Internal Revenue Code Section 409A, for the purposes of this Agreement, (a) a
transfer of your employment from the Company to a subsidiary or vice versa, or
from one subsidiary of the Company to another, without an intervening period,
shall not be deemed a termination of employment, and (b) if you are granted in
writing a leave of absence, under certain circumstances at the discretion of the
Company, you shall be deemed to have remained in the employ of the Company or a
subsidiary of the Company during such leave of absence. If your level of
employment changes, the Company may adjust your target payment hereunder to pro
rate the portion of the Performance Period that elapses (i) prior to the change
in employment status at the old target payment level and (ii) after the change
at the new target payment level, if any. Any promotion to the ranks of
“Designated Senior Executive” requires Committee action to adjust the target
payment hereunder. If you are entitled to payment under this Agreement upon a
termination of employment, Section 409A's definition of "separation of service,"
including its rules on leaves of absences, to the extent applicable, will be
used to determine the date on which you actually terminate employment.


10. Adjustments. (a) In addition to the adjustments provided for in Section 3 of
this Agreement, adjustments (which may be increases or decreases) may be made by
the Committee in the Cumulative Sales and FCF as well as in the TSR list of peer
companies, to take into account changes in law and accounting and tax rules and
to make such adjustments as the Committee deems necessary or appropriate to
reflect the inclusion or exclusion of the impact of unusual and infrequently
occurring items, events or circumstances, including, without limitation,
acquisitions or divestitures by or other material changes in the Company or peer
companies, provided that no adjustment shall be made which would result in an
increase in your compensation if your compensation is subject to the limitation
on deductibility under Section 162(m) of the Internal Revenue Code, as amended,
or any successor provision, for the year with respect to which the adjustment
occurs.


(b) In the event of any change in or affecting the outstanding shares of Common
Stock of the Company by reason of a stock dividend or split, merger or
consolidation, or various other events, adjustments will be made as appropriate
in connection with the Performance Shares as contemplated in the Plan.


(c) Subject to the provisions of Section 11, the determination of the Committee
as to the terms of any adjustment made pursuant to this Section 10 shall be
binding and conclusive upon you and any other person or persons who are at any
time entitled to receipt of any payment pursuant to the award.


11. Change of Control. (a) Notwithstanding any other provision of this Agreement
to the contrary, in the event that during the Performance Period your employment
is terminated on or after a Change of Control (as defined in the Plan) (i) by
the Company other than for Cause (as defined in Section 11(b)) or (ii) by you
for Good Reason (as defined in Section 11(c)), your award shall become
nonforfeitable and shall be paid out on the date of your “separation from
service” within the meaning of Section 409A to the extent applicable, as if the
Performance Period hereunder had been completed or satisfied and as if the Final
Award Percentage for the Performance Period enabled a payment to you pursuant to
Section 2 of the amount that is equal to your target performance shares for the
Performance Period multiplied by the average actual percentage payout for the
Company’s long-term incentive performance shares for the prior three completed
performance periods.


(b)    For purposes of Sections 8 and 11(a), termination for "Cause" shall mean:


(i)your willful and continued failure to perform substantially your duties with
the Company or one of its affiliates (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to you by (x) the Board or the Chief
Executive Officer of the Company if you are an executive officer or Senior Vice
President of the Company or (y) the Senior Vice President of Human





--------------------------------------------------------------------------------





Resources if you are not an executive officer or Senior Vice President of the
Company. Such notice shall specifically identify the manner in which you have
not substantially performed your duties, or


(ii)your willful engaging in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Company.
For purposes of this provision, no act or failure to act, on the part of you,
shall be considered "willful" unless it is done, or omitted to be done, by you
in bad faith or without reasonable belief that your action or omission was in
the best interests of the Company. If you are an executive officer or Senior
Vice President of the Company, any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or a senior officer of the Company
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company. The cessation of an executive officer’s or Senior Vice
President’s employment shall not be deemed to be for Cause unless and until
there shall have been delivered to the executive officer or Senior Vice
President a copy of the resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at the meeting of
the Board called and held for such purpose (after reasonable notice is provided
and the executive officer or Senior Vice President is given an opportunity,
together with counsel, to be heard before the Board), finding that, in the good
faith opinion of the Board, the executive officer or Senior Vice President was
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.




(c)
For purposes of this Agreement, "Good Reason" shall mean:



(i)the assignment to you of any duties inconsistent in any material respect with
your most significant position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities held, exercised and
assigned at any time during the 120-day period immediately preceding the Change
of Control, or any other action by the Company which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by you;
(ii)    requiring you to be based at any office or location other than the
location where you were employed immediately preceding the Change of Control
unless any office or location is less than 35 miles from such location, or if
the distance from the new location to your residence is less than the distance
from the old location to the residence;


(iii)    any failure by the Company to maintain your compensation at a level
consistent with that generally in effect prior to any Change of Control, other
than an isolated, insubstantial and inadvertent failure not occurring in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by you;


(iv)    any purported termination by the Company of your employment otherwise
than as expressly permitted by this Agreement; or


(v)    any failure by the Company to comply with and satisfy Section 19(b) of
this Agreement.


For purposes of this Section 11(c), any good faith determination of "Good
Reason" made by you shall be conclusive.
 
(d)    Notwithstanding anything to the contrary in this Agreement (except to the
extent that Section 11(a) provides for an earlier payment upon a termination of
employment), if a Change of Control occurs during the Performance Period, the
payment date for your Performance Shares will be deemed to be November of the
last year of the Performance Period.


12. Divestiture. In the event that your principal employer is a subsidiary of
the Company, it is possible that your principal employer may cease to be a
subsidiary of the Company during the Performance Period and that your employment
with the Company terminates as a result (the date of such cessation is herein
called the Divestiture Date). If the divestiture of your principal employer
constitutes a "change in control event" that meets the requirements of Section
409A, then your Performance Shares shall become nonforfeitable (to the extent
not already nonforfeitable) and shall be paid out on the Divestiture Date as if
the Performance Period hereunder had been completed or satisfied and as if the
Final Award Percentage enabled a payment to you pursuant to Section 2 of the
amount that is equal to your target performance shares for the Performance
Period multiplied by the average actual percentage payout for the Company’s
long-term incentive performance shares for the prior three completed performance
periods. If the divestiture of your principal employer does not meet the
requirements of a "change in control event" under Section 409A, then your
Performance Shares shall become nonforfeitable (to the extent not already
nonforfeitable) on the





--------------------------------------------------------------------------------





Divestiture Date and shall be paid out in November of the last year of the
Performance Period consistent with the payout amount approved by the
Compensation Committee for the Performance Period.


13. Accountant's Letter. As soon as practicable after the end of the Performance
Period, the Committee shall obtain a letter or other communication from the
Company’s Senior Vice President and Chief Financial Officer or the Vice
President, Finance and Controller, or one of their successors or designees, to
the effect that such person has reviewed the determination for the Performance
Period of the Cumulative Sales FCF and, TSR results and percentile ranking of
the Company, as well as the Final Award Percentage, and that in such person’s
opinion such determinations have been made in accordance with Section 3.


14. Employment Rights. The Performance Shares do not and are not intended to
constitute or create a contract of employment. You shall not have any rights of
employment or continued employment with the Company or any subsidiary as a
result of the Performance Shares, other than the payment rights expressly
contemplated herein.
15. Section 409A.


(a)    Notwithstanding any other provision of this Agreement to the contrary,
the Company makes no representation that any amount payable under this Agreement
will be exempt from or comply with Section 409A and makes no undertaking to
preclude Section 409A from applying to such amount.


(b)    To the extent that any amount payable under this Agreement is paid upon a
“separation from service” (within the meaning of Section 409A) to a “specified
employee” (within the meaning of Section 409A), then such amount will not be
paid during the six (6) month period following such separation from service, but
will be paid within ten business days following such period.


16. Tax Withholding. As a condition of the grant and vesting of the Performance
Shares, the Company, your employer or an administrative agent shall have the
right, in whole in part, upon any payment to you of cash and/or Common Stock
hereunder, (a) to deduct an amount equal to the taxes, social contributions,
and/or other charges up to the maximum statutory withholding requirement in
respect of Performance Shares and Common Stock acquired or (b) to require you
(or any other person entitled to the Performance Shares) to pay it an amount
sufficient to provide for any such taxes, social charges and/or other charges.
The company may reduce the number of shares of Common Stock otherwise
deliverable to you to satisfy taxes that are due. You agree that (for yourself
and on behalf of any other person who becomes entitled to the Performance Shares
or the Common Stock) that if the Company, your employer or an administrative
agent elects to require you (or such other person) to remit an amount sufficient
to pay such taxes, social contributions, and/or other charges, you (or such
other person) must remit that amount within three business days after such
amount is due. The Company will generally withhold required amounts from your
payments, unless the Company has made other arrangements with you for you to
promptly remit an amount sufficient to pay such withholding of tax, social
contributions, and/or other charges (and may condition delivery of cash and/or
Common Stock hereunder upon such payment).  
You acknowledge and agree that you are solely responsible for any and all taxes,
social contributions, and/or other charges that may be assessed by any taxing
authority in the United States or any other jurisdiction arising from the
Performance Shares, the Common Stock or dividends (if any), that such amounts
may exceed the amount withheld by the Company, your employer or the
administrative agent, and that neither the Company nor any affiliate is liable
for any such assessments. You are solely responsible for all relevant
documentation that may be required of you in relation to the Performance Shares,
such as but not limited to personal income tax returns or reporting statements
in relation to the receipt or holding of Stock or any bank or brokerage account,
or subsequent sale of Common Stock and the receipt of dividends, if any. You
acknowledge and agree that the Company makes no representations regarding the
treatment of taxes, social contributions, or other charges and does not commit
to and is under no obligation to structure the terms of the Plan or any award to
reduce or eliminate your liability for any income taxes, social contributions,
or other charges or to achieve any particular tax result. You also understand
that applicable laws may require varying Stock or award valuation methods for
purposes of calculating taxes, social contributions, and/or other charges, and
the Company assumes no responsibility or liability in relation to any such
valuation or for any calculation or reporting of income or such amounts that may
be required in relation to the award under applicable laws. Further, if you
become subject to tax in more than one jurisdiction, the Company, your employer,
or an administrative agent may be required to withhold or account for such
amounts in more than one jurisdiction. Consult a tax or financial advisor if you
have questions.


17. Communications. The Company may, in its sole discretion, decide to deliver
any documents related to the Performance Shares, future Performance Shares, the
Common Stock, or any other Company-related documents by electronic means. By
accepting the Performance Shares, whether electronically or otherwise, you
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including, but not limited to the use of electronic signatures or click-through
electronic acceptance of terms and conditions. If you have been provided with a
copy of this Agreement, the Plan,





--------------------------------------------------------------------------------





or any other relevant documentation in a language other than English, unless
otherwise required by applicable law, the English language documents will
prevail in case of any ambiguities or divergences as a result of translation.


18. Governing Law and Forum; Severability. This Agreement and the Company’s
obligation to issue Common Stock in respect of the Performance Shares shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the conflict of law principles thereof. If one or more of the
provisions herein shall be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by law, any provisions that could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this
Agreement to be construed so as to foster the intent of this Agreement and the
Plan. For purposes of resolving any dispute that may arise directly or
indirectly from this Agreement, the parties hereby agree that any such dispute
that cannot be resolved by the parties shall be submitted to the exclusive
jurisdiction of state and federal courts located in the state of Delaware.
19. Successors. (a) This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.
(b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.


20. Administration. Consistent with Section 8 of the Plan, the Committee shall
interpret and administer the Plan, this Agreement and the Performance Shares.
The actions and determinations of the Committee on all matters relating to the
Plan, this Agreement and the Performance Shares will be final and conclusive.


        21.    Acknowledgement and Waiver. By executing this Agreement,
participating in the Plan and accepting the grant of Performance Shares, you
hereby agree and acknowledge that: (a) the Plan is discretionary in nature and
that the Company can amend, cancel or terminate it at any time; (b) the grant of
Performance Shares is voluntary and occasional and does not create any
contractual or other right to receive future Performance Shares, or benefits in
lieu of any Performance Shares even if Performance Shares have been granted
repeatedly in the past; (c) all determinations with respect to any such future
grants, including, but not limited to, the times when Performance Shares shall
be granted, will be at the sole discretion of the Company; (d) your
participation in the Plan is voluntary; (e) the value of the Performance Shares
is an extraordinary item of compensation, which is outside the scope of your
employment contract, if any; (f) the Performance Shares are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any termination, severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (g) the Performance Shares cease upon termination of active
employment for any reason except as may otherwise be explicitly provided in this
Agreement and the Plan; (h) for purposes of the Performance Shares, the
termination date shall be deemed effective as of the date that you are no longer
actively employed regardless of any “garden leave” or other notice period that
may be mandated contractually or under applicable local law, unless otherwise
determined by the Company in its sole discretion; (i) the future value of the
Common Stock acquired in respect of the Performance Shares, if any, is unknown
and cannot be predicted with certainty, and neither the Company nor any
affiliate is responsible for any foreign exchange fluctuation between your local
currency and the United States Dollar (or the selection by the Company or any
affiliates in its sole discretion of an applicable foreign currency exchange
rate) that may affect the value of the Performance Shares or any shares of
Common Stock received (or the calculation of income or any taxes, social
contributions, or other charges thereunder); (j) the Performance Shares do not
and are not intended to constitute or create a contract of employment and can in
no event be understood or interpreted to mean that the Company or a subsidiary
is your employer, or that you have an employment relationship with the Company
or a subsidiary or any right to continue in employment, if any, nor will the
Performance Shares interfere in any way with the right of your employer to
terminate such relationship at any time, subject to applicable law; (k) any
cross-border transfer proceeds received upon the sale of the shares of Common
Stock received in respect of the Performance Shares must be made through a
locally authorized financial institution or registered foreign exchange agency
and may require you to provide such entity with certain information regarding
the transaction, and (l) no claim or entitlement to compensation or damages
arises from the termination of the Performance Shares or reduction in value of
the Performance Shares or any Common Stock acquired in respect of the
Performance Shares and you irrevocably release the Company and your employer
from any such claim that may arise.


        22.    Data Privacy. By executing this Agreement, participating in the
Plan and accepting the grant of Performance Shares, you hereby explicitly and
unambiguously consent to the collection, use, processing and transfer, in
electronic or other form, of personal data by and among, as applicable, your
employer, administrative agents (Fidelity is





--------------------------------------------------------------------------------





currently the Stock Plan Administrator) and the Company and other subsidiaries
for the exclusive purpose of implementing, administering and managing your
participation in the Plan. You understand that administrative agents (Fidelity),
the Company, your employer and other subsidiaries may hold certain personal
information about you, including your name, home address and telephone number,
date of birth, social security number or other identification number,
salary/compensation, nationality, job title, any stock or directorships held in
the Company, details of all Performance Shares or any other entitlement to stock
awarded, canceled, purchased or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”). You further understand that Data
may be transferred to any third parties assisting the Company in the
implementation, administration and management of the Plan. You understand that
these recipients may be located in your country of residence, or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than your country of residence. You authorize the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan. You understand that withdrawing your consent may
affect your ability to participate in the Plan.


        23. Compliance with Law. The Company reserves the right to impose other
requirements on your participation in the Plan, on the Performance Shares, and
on any shares of Common Stock acquired under the Plan, or take any other action
to the extent the Company determines it is necessary or advisable in order to
comply with any applicable law or facilitate the administration of the Plan, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing. Furthermore, you understand that the laws
of the country in which you are resident at the time of grant or vesting of the
Performance Shares or the holding or disposition of Common Stock (including any
rules or regulations governing securities, foreign exchange, tax, labor or other
matters) may restrict or prevent the issuance of shares or may subject you to
additional procedural or regulatory requirements you are solely responsible for
and will have to independently fulfill in relation to the Performance Shares or
Common Stock. Notwithstanding any provision herein, the Performance Shares and
Common Stock shall be subject to any special terms and conditions or disclosures
as set forth in any addendum for your country (the “Addendum to Grant Agreement:
Country-Specific Disclosures, Terms and Conditions,” which forms part this Award
Agreement).
        
24. Entire Agreement. This Agreement and the other terms applicable to
Performance Shares granted under the Plan embody the entire agreement and
understanding between the Company and you with respect to the Performance
Shares, and there are no representations, promises, covenants, agreements or
understandings with respect to the Performance Shares other than those expressly
set forth in this Agreement and the Plan. Notwithstanding anything in this
Agreement to the contrary, the terms of this Agreement shall be subject to the
terms of the Plan and this Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan, a copy of which may be obtained from the office of the
Secretary of the Company.


Sincerely yours,
ROCKWELL COLLINS, INC.




/s/ Robert J. Perna
Robert J. Perna
Senior Vice President,
General Counsel and Secretary


Rockwell Collins, Inc.
400 Collins Road NE, M/S 124-323
Cedar Rapids, IA 52498-0001





























--------------------------------------------------------------------------------





EXHIBIT A
FY2017-2019 Long-Term Incentives 
 
 
 
 
 
 
Performance Level
Cumulative Sales
Free Cash Flow
Total Payout %
Goal ($M)
Payout %
Goal($M)
Payout %
Maximum
$19,330
100%
$2,631
100%
200%
Target
$16,808
50%
$2,288
50%
100%
Minimum
$14,287
0%
$1,945
0%
0%
Weighting
50%
50%
 



The Cumulative Sales and FCF goals and/or actual results will be adjusted as
follows:
(i)     Cumulative Sales
Goal. In FY19, the Company will report its Total sales for its 2018 fiscal year
under the new revenue recognition rules and will reconcile in a footnote what
its Total sales would have been in such year if the new revenue recognition
rules had not been adopted. If there is a difference between the Total sales
reported and the reconciled Total sales for the Company’s 2018 fiscal year, an
adjustment will be made to the Cumulative Sales goal. If the Total sales
reported under the new revenue recognition rules is less than the Total sales
that would have been reported if the new revenue recognition rules had not been
adopted, the Cumulative Sales goal will be decreased by 200% of the positive
difference to reflect the fact that new accounting rules will impact two years
of the Performance Period. If the Total sales reported under the new revenue
recognition rules is greater than the Total sales that would have been reported
if the new revenue recognition rules had not been adopted, the Cumulative Sales
goal will be increased by 200% of such difference to reflect the fact that new
accounting rules will impact two years of the Performance Period. The example
below shows how the Cumulative Sales goal would be increased:
salestable.jpg [salestable.jpg]


Actual Results. The actual results will be the sum of (1) the Company’s Total
sales reported for the Company’s 2017 fiscal year under the current revenue
recognition rules and (2) the Company’s Total sales for its 2018 and 2019 fiscal
years reported under the new revenue recognition rules.
(ii)FCF
The adoption of the new revenue recognition rules is expected to impact the Cash
Taxes payable by the Company. Since FCF is impacted by Cash Taxes, the FCF goal
will be adjusted to normalize the impact of Cash Taxes. The FCF results will be
increased by the Cash Taxes paid for each fiscal year in the Performance Period
and then divided by 134%. 134% represents the prior 5-year average of pre-tax
FCF as a percentage of FCF.
For Example:





--------------------------------------------------------------------------------





freecashflowpicture.jpg [freecashflowpicture.jpg]


TSR Modifier Percentage
The number of Performance Shares you can receive is subject to adjustment based
upon the Company’s TSR performance relative to the following peer companies:
Peer Companies
B/E Aerospace, Inc.
The Boeing Company
Cobham plc
Embraer S.A.
Esterline Technologies Corporation
General Dynamics Corporation
Hexcel Corporation
L-3 Communications Holdings, Inc.
Lockheed Martin Corporation
Meggitt plc
Northrop Grumman Corporation
Raytheon Corporation
Spirit AeroSystems, Inc
Textron Inc.
Triumph Group, Inc.
Zodiac Aerospace SA


The peer companies are subject to adjustment as described in the Agreement.


The first step in determining the TSR Percentage is to calculate the Company’s
TSR percentile rank as described on Exhibit B (“How to Calculate TSR Percentile
Rank.”). The TSR Percentile Rank will be rounded to nearest whole percentage.
Once the TSR percentile rank is determined, the TSR Percentage will be
determined in accordance with the following table:





--------------------------------------------------------------------------------





TSR Percentile Rank
TSR Percent
TSR Percentile Rank
TSR Percent
≥80%
120%
50%
100%
79%
119%
49%
99%
78%
119%
48%
99%
77%
118%
47%
98%
76%
117%
46%
97%
75%
117%
45%
97%
74%
116%
44%
96%
73%
115%
43%
95%
72%
115%
42%
95%
71%
114%
41%
94%
70%
113%
40%
93%
69%
113%
39%
93%
68%
112%
38%
92%
67%
111%
37%
91%
66%
111%
36%
91%
65%
110%
35%
90%
64%
109%
34%
89%
63%
109%
33%
89%
62%
108%
32%
88%
61%
107%
31%
87%
60%
107%
30%
87%
59%
106%
29%
86%
58%
105%
28%
85%
57%
105%
27%
85%
56%
104%
26%
84%
55%
103%
25%
83%
54%
103%
24%
83%
53%
102%
23%
82%
52%
101%
22%
81%
51%
101%
21%
81%
                                                      ≤20% 80%










--------------------------------------------------------------------------------





EXHIBIT B


How to Calculate TSR Percentile Rank


The following is an example of how to calculate the TSR percentile using the
continuous method. Suppose that Rockwell Collins has 10 peer companies and ranks
6th with TSR of 36%.


Rank
Company
Three Year TSR
1
Peer 1
50%
2
Peer 2
48%
3
Peer 3
43%
4
Peer 4
39%
5
Peer 5
38%
7
Peer 6
31%
8
Peer 7
30%
9
Peer 8
28%
10
Peer 9
25%
11
Peer 10
19%
 
6
Rockwell Collins
36%



The first step in calculating Rockwell Collins’ TSR percentile rank is to
calculate the percentile ranks of the companies that performed just above (peer
5) and just below (peer 6) Rockwell Collins in terms of TSR performances as
shown in the first two equations below. The numerator in the first two equations
represents the peer’s TSR rank (excluding Rockwell Collins) less one and the
denominator is the number of peer companies (excluding Rockwell Collins) less
one. Once these are calculated (56% for peer 5 and 44% for peer 6), the next
step is to interpolate Rockwell Collins percentile rank between these two data
points using the third equation below. In this example, Rockwell Collins’s
percentile ranking would be 52%.
mathtable.jpg [mathtable.jpg]









--------------------------------------------------------------------------------





Rockwell Collins, Inc.


2015 Long-Term Incentives Plan


Addendum to Grant Agreement: Country-Specific Disclosures, Terms and Conditions


Introduction: The following country-specific notices, disclaimers, and/or terms
and conditions may apply if you reside or work in a particular country at the
time of grant, vesting, exercise, or payout of any Restricted Stock Unit,
Option, or Performance Share award received under the Plan or while holding or
selling Stock received under such award. Such terms and conditions and
disclosures may also apply, as from the date of grant, if you move to or
otherwise are or become subject to applicable laws or Company policies of a
specified country. This information may be material to your participation in the
Plan. You solely are responsible for any obligations outlined, as well as
general tax or other obligations that may apply. As local laws are often complex
and change frequently and the information provided is general in nature and may
not apply to your specific situation, the Company cannot assure you of any
particular result, and you should seek your own professional legal and tax
advice. This Addendum forms part of the Agreement, and unless otherwise noted,
capitalized terms shall take the same definitions assigned to them under the
Plan and the relevant Agreement.
Securities Law Notice: Unless otherwise noted, neither the Company nor the Stock
is registered with any local stock exchange or under the control of any local
securities regulator outside the United States. The Plan, grant documentation,
and any other communications or materials that you may receive regarding
participation in the Plan do not constitute advertising or an offering of
securities outside the U.S. The issuance of securities described in any
Plan-related documents is not intended for public offering or circulation in
your jurisdiction.
European Union
Data Privacy
The following supplements Section 18 of the Restricted Stock Unit Award Terms
and Conditions, Section 22 of the Performance Share Agreement, and Section 7 of
the Stock Option Agreement Terms and Conditions: You understand that Data will
be held only as long as necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, review
Data, request additional information about the storage, processing, and
recipients of Data, require any necessary amendments to Data, or withdraw the
consents herein in writing by contacting the Company.
 
Australia
Securities Law Notice
Neither the Plan, the U.S. Plan prospectus, nor any related grant documentation
has been lodged with the Australian Securities and Investments Commission
(“ASIC”).  Any offerings made under the Plan to participants in Australia are
being made pursuant to exceptions contained in Section 708 of the Australian
Corporations Act 2001 (Cth).  By participating in the Plan, you acknowledge that
neither the U.S. Plan prospectus nor any other related grant documentation has
been prepared with reference to any participant's particular investment
objectives or financial or tax situation and does not purport to contain all the
information that a prospective Plan participant may require. Furthermore, the
U.S. Plan prospectus and any other related grant documentation do not contain
all the information which would be required in a prospectus prepared in
accordance with the requirements of the Australian Corporations Act 2001 (Cth).
If you sell shares acquired under the Plan in Australia (i.e., not through a
U.S. stock exchange), you may be subject to certain disclosure and/or filing
requirements under Australian securities laws. Any advice given to you in
connection with the offer is general advice only, and you should consider
obtaining their own financial product advice from an independent person who is
licensed by ASIC to give such advice.


Settlement and Statement under Section 83A-105 of the Income Tax Assessment Act
1997 (Cth)
Notwithstanding any discretion in the Plan or the Agreement to the contrary,
settlement of the RSUs shall be in shares and not, in whole or in part, in the
form of cash. With respect to any Options granted, Subdivision 83A-C of the
Income Tax Assessment Act 1997 (Cth) (the “Act”) applies to the Plan and this
Option, subject to the requirements of the Act. Accordingly, it is intended for
income tax in relation to the Option to be deferred until exercise, unless your
employment terminates for any reason prior to exercise. However, the Company is
not providing tax advice, and you should consult your personal advisor for the
precise tax treatment of any Options granted.
 
Brazil
Foreign Assets Reporting
If you are a resident of Brazil, you will be required to submit an annual
declaration of assets and rights held outside of Brazil to the Central Bank of
Brazil (“BACEN”) if the aggregate value of such assets and rights (including any
capital gain, dividend or profit attributable to such assets) is equal to or
greater than US $100,000. The reporting should be completed at the beginning of
each year.
 
Canada
Settlement
For Canadian federal income tax purposes, the grant is intended to be treated as
an agreement by the Company to sell or issue shares to the Employee and, as
such, is intended to be subject to the rules in Section 7 of the Income Tax
Act (Canada). Notwithstanding any discretion in the Plan or the Agreement to the
contrary, settlement of any grant shall be made only in Stock issued by the
Company from treasury and not, in whole or in part, in the form of cash or other
consideration.


Foreign Share Ownership Reporting
If you are a Canadian resident, your ownership of certain foreign property
(including shares of foreign corporations) in excess of $100,000 may be subject
to strict ongoing annual reporting obligations.  Please refer to CRA Form
T1135 (Foreign Income Verification Statement) and consult your tax advisor for
further details.  It is your responsibility to comply with all applicable tax
reporting requirements.


Quebec: Consent to Receive Information in English
This form and related documents are drawn up in English at the express wish of
the parties. Ce formulaire ainsi que les documents qui s’y rattachent sont
rédigés en anglais à la demande expresse des parties.
 






--------------------------------------------------------------------------------





France
Foreign Ownership Reporting
Residents of France with foreign account balances in excess of EUR 1 million or
its equivalent must report monthly to the Bank of France.


Consent to Receive Information in English
By accepting the Restricted Stock Units, you confirm having read and understood
the Plan and the Agreement, which were provided in the English language. You
accept the terms of those documents accordingly.   En acceptant cette
attribution gratuite d’actions, vous confirmez avoir lu et comprenez le Plan et
ce Contrat, incluant tous leurs termes et conditions, qui ont été transmis en
langue anglaise. Vous acceptez les dispositions de ces documents en connaissance
de cause.
 
India
Repatriation Requirement
You are required to repatriate to India all proceeds from the subsequent sale of
Stock acquired under the Plan within 90 days from the date of sale. You will not
take any action or non-action that has the effect of delaying or eliminating the
receipt or realization of any such foreign exchange. Upon receipt or realization
of foreign exchange in India, you shall surrender such foreign exchange to an
authorized person or bank within a period of 180 days from the date of such
receipt or realization, as the case may be. Please note that you should keep the
remittance certificate received from the bank where foreign currency is
deposited in the event that the Reserve Bank of India, the Company or your
employer requests proof of repatriation.
 
Ireland
Director Reporting
If you are a director or shadow director of the Company or related company, you
may be subject to special reporting requirements with regard to the acquisition
of Stock or rights over Stock. Please contact your personal legal advisor for
further details if you are a director or shadow director.
Japan
Foreign Ownership Information
If you acquire shares of Common Stock valued at more than ¥100,000,000 in a
single transaction, you must file a Securities Acquisition Report with the
Ministry of Finance (“MOF”) through the Bank of Japan within 20 days of the
acquisition of the Shares. In addition, with respect to any Options granted, if
you pay more than ¥30,000,000 in a single transaction for the Stock at exercise
of the Option, you must file a Payment Report with the MOF through the Bank of
Japan by the 20th day of the month following the month in which the payment was
made. The precise reporting requirements may vary depending on the bank handling
the payment. A Payment Report is required independently of a Securities
Acquisition Report. Consequently, if the total amount that you pay on a one-time
basis at exercise of an Option exceeds ¥100,000,000, you must file both a
Payment Report and a Securities Acquisition Report.


Exit Tax
Please note that you may potentially be subject to tax on your Restricted Stock
Unit, Option, or Performance Share awards (if any), even prior to vesting or
exercise or otherwise receiving any value under an award, if you relocate from
Japan if you (1) hold financial assets with an aggregate value of ¥100,000,000
or more upon departure from Japan and (2) maintained a principle place of
residence (jusho) or temporary place of abode (kyosho) in Japan for 5 years or
more during the 10-year period immediately prior to departing Japan. You should
discuss your tax treatment with your personal tax advisor.
 
Korea
Foreign Exchange Restriction
If you remit funds out of Korea to exercise options, the transfer of funds may
be subject to reporting to the local bank handling the transfer or the Customs
Service, Financial Supervisory Service, or National Tax Service. It is your
responsibility to provide or complete any necessary documentation and comply
with the Foreign Exchange Transaction Law (“FETL”) or any other applicable
requirements, and you are advised to seek personal advice regarding any such
requirements.


Repatriation Requirement
Please note that proceeds received from the sale of stock overseas must be
repatriated to Korea within three (3) years if such proceeds exceed US $500,000
per sale. Separate sales may be deemed a single sale if the sole purpose of
separate sales was to avoid a sale exceeding the US $500,000 per sale threshold.
 
Mexico
Labor Law Acknowledgment
The invitation Rockwell Collins, Inc. is making under the Plan is unilateral and
discretionary and is not related to the salary and other contractual benefits
granted to you by your employer; therefore, benefits derived from the Plan will
not under any circumstance be considered as an integral part of your salary.
Rockwell Collins reserves the absolute right to amend the Plan and discontinue
it at any time without incurring any liability whatsoever. This invitation and,
in your case, the acquisition of shares does not, in any way, establish a labor
relationship between you and Rockwell Collins, nor does it establish any rights
between you and your employer.
La invitación que Rockwell Collins, Inc. hace en relación con el Plan es
unilateral, discrecional y no se relaciona con el salario y otros beneficios que
recibe actualmente de su actual empleador, por lo que cualquier beneficio
derivado del Plan no será considerado bajo ninguna circunstancia como parte
integral de su salario. Por lo anterior, Rockwell Collins se reserva el derecho
absoluto para modificar o terminar el mismo, sin incurrir en responsabilidad
alguna. Esta invitación y, en su caso, la adquisición de acciones, de ninguna
manera establecen relación laboral alguna entre usted y Rockwell Collins y
tampoco genera derecho alguno entre usted y su empleador.
 






--------------------------------------------------------------------------------





Singapore
Securities Law Notice
This grant and the Stock to be issued thereunder shall be made available only to
an employee of the Company or its Subsidiary, in reliance of the prospectus
exemption set out in Section 273(1)(f) of the Securities and Futures Act
(Chapter 289) of Singapore. In addition, you agree, by your acceptance of this
grant, not to sell any Stock within six months of the date of grant. Please note
that neither the Agreement nor any other document or material in connection with
the grant or the Stock thereunder has been or will be lodged, registered or
reviewed by any regulatory authority in Singapore.


Exit Tax and Deemed Exercise Rule
If you have received a grant in relation to your employment in Singapore, please
note that if you are 1) a permanent resident of Singapore and leave Singapore
permanently or are transferred out of Singapore; or 2) neither a Singapore
citizen nor permanent resident and either cease employment in Singapore or leave
Singapore for any period exceeding 3 months, you will likely be taxed on your
awards on a “deemed exercise” basis, even though your awards have not yet
vested, been exercised, or paid out. You should discuss your tax treatment with
your personal tax advisor. 


Director Reporting
If you are a director or shadow director of the Company or a Subsidiary, you may
be subject to special reporting requirements with regard to the acquisition of
Stock or rights over Stock. Please contact your personal legal advisor for
further details if you are a director or shadow director.
 
United Arab Emirates
Securities Law Notice
This Plan has not been approved or licensed by the UAE Central Bank or any other
relevant licensing authorities or governmental agencies in the United Arab
Emirates. This Plan is strictly private and confidential and has not been
reviewed by, deposited or registered with the UAE Central Bank or any other
licensing authority or governmental agencies in the United Arab Emirates. This
Plan is being issued from outside the United Arab Emirates to a limited number
of employees of Rockwell Collins, Inc. and affiliated companies and must not be
provided to any person other than the original recipient and may not be
reproduced or used for any other purpose. Further, the information contained in
this report is not intended to lead to the issue of any securities or the
conclusion of any other contract of whatsoever nature within the territory of
the United Arab Emirates.
 
United Kingdom
Withholding of Tax  
The following provision supplements, as applicable, Section 5 of the Restricted
Stock Unit Award Terms and Conditions, Section 16 of the Performance Share
Agreement, and Section 5 of the Stock Option Agreement Terms and Conditions:
If payment or withholding of any tax, social contributions, and/or other charges
that may be due is not made within ninety (90) days of the event giving rise to
such amounts (the “Due Date”) or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, the amount of
any uncollected amounts will constitute a loan owed by Participant to his
employer, effective on the Due Date. Participant agrees that the loan will bear
interest at the then-current Official Rate of Her Majesty’s Revenue and Customs
(“HMRC”), it will be immediately due and repayable, and the Company or the
employer may recover it at any time thereafter by any legal means.
Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), Participant will not be eligible for such a
loan to cover such amounts. In the event that Participant is a director or
executive officer and the amounts are not collected from or paid by Participant
by the Due Date, any uncollected amounts will constitute a benefit to
Participant on which additional income tax and national insurance contributions
will be payable. Participant will be responsible for reporting and paying any
income tax and national insurance contributions due on this additional benefit
directly to HMRC under the self-assessment regime.


Settlement
Notwithstanding any discretion in the Plan or the Agreement to the contrary,
settlement of the award shall be made only in Stock and not, in whole or in
part, in the form of cash.
 






--------------------------------------------------------------------------------





ROCKWELL COLLINS, INC.
2015 LONG-TERM INCENTIVES PLAN
PERFORMANCE SHARES
SUPPLEMENT FOR EMPLOYEES OUTSIDE THE UNITED STATES
This supplement summarizes the likely tax consequences of participating in the
Rockwell Collins, Inc. 2015 Long-Term Incentives Plan (the “Plan”), assuming you
are and will continue to be resident in the country you are resident in at the
time of grant. This summary is based on the assumption that you are and will
continue to be actively employed by Rockwell Collins, Inc. or an affiliate of
Rockwell Collins, Inc. in the country you are resident in at the time of grant.
The summary is based upon the relevant tax laws as well as administrative and
judicial interpretations, in effect as of November 2016. If these tax laws or
interpretations thereof, change in the future, possibly with retroactive effect,
the information may no longer be accurate. Note this summary is limited to a
general description of the national tax laws and is not intended to address
local, city, regional, or other provincial tax laws that may also apply.


The tax consequences of Performance Shares granted under the Plan are based on
complex tax laws, which may be subject to varying interpretations, and the
application of such laws may depend, in large part, on the surrounding facts and
circumstances. This discussion does not apply to every specific transaction that
may occur in connection with the Plan. Moreover, it may not apply to your
particular tax or financial situation, particularly if you move from one country
to another, and we are not in a position to assure you of any particular tax
result. Therefore, we recommend that you consult with your own tax advisor
regularly to determine the consequences of taking or not taking any action
concerning your Performance Shares, and to determine how the tax or other laws
in your country apply to your specific situation.


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.


Canada
Grant of Performance Shares
You are not subject to tax when your Performance Shares are granted to you.


Vesting of Performance Shares
You are subject to income tax and any applicable social contributions (e.g.,
Canada Pension Plan, Quebec Pension Plan, and Quebec Parental Insurance Plan
contributions, etc.) on the fair market value of the shares that you receive
when your Performance Shares vest. Social contributions are subject to annual
contribution ceiling.


Sale of Shares
When you sell the shares you received upon vesting of your Performance Shares,
you may be subject to capital gains tax. Your gain is equal to the difference
between the amount for which you sell the shares and the “tax cost” of the
shares. One-half of any capital gain is subject to income tax at your marginal
rate in the year of sale, to the extent it cannot be netted out against capital
losses sustained on other investments in the year of sale or in certain prior or
subsequent tax years.


The tax cost is generally equal to the fair market value of the shares on the
date they are acquired. However, if you also own additional Rockwell Collins
shares, the tax cost of the shares acquired upon vesting of a Restricted Stock
Unit is derived by averaging the fair market value of such shares on the date
they are acquired with the tax cost of the additional Rockwell Collins shares
that you already own. As a limited exception to this averaging rule, if you sell
the shares acquired on the vesting of your Performance Shares within 30 days
after the acquisition date, depending on which method would be most advantageous
to you, you may choose the tax cost of the shares to be based either on (1) the
averaging method described above, or (2) the fair market value of such shares on
the date they are acquired.


Tax Withholding and Reporting Requirement
When your Performance Shares vest, Rockwell Collins may withhold and cause to be
sold on the market a sufficient number of the shares otherwise deliverable to
you to satisfy income tax and any applicable Canada Pension Plan withholding
requirements. Your employer will remit the sale proceeds to the Canada Revenue
Agency. Alternatively, your employer will implement such other arrangement as it
chooses (including withholding from salary or other employment income) to
satisfy its source deduction obligation.






--------------------------------------------------------------------------------





France
Grant of Performance Shares
You are not subject to tax when your Performance Shares are granted to you.


Vesting of Performance Shares
You are subject to income tax and social contributions (including CSG and CRDS)
on the fair market value of the shares that you receive when your Performance
Shares vest. A surtax may also apply to “High Earners” above the applicable
income threshold.


Sale of Shares
When you sell the shares you received upon vesting of your Performance Shares,
the gain equal to the difference between the net sale price and the fair market
value on the vest date is taxable as capital gains. Capital gains realized upon
the sale of the shares will be subject to progressive personal income tax rates
and to social contributions (though a certain portion of the global social
contribution rate will be deductible in the year of payment).


For the calculation of the personal income tax base only, a rebate depending on
the holding period would apply (equal to 50% if the shares have been held
between 2 and 8 years, 65% after 8 years of holding). The “High Earners” surtax
may also apply. Any capital loss can be offset against capital gains of the same
nature realized by you and your household during the same year or during the ten
following years.


Tax Withholding and Reporting Requirement
If you are a resident of France, income tax is not withheld and you must instead
remit the income tax due as a result of the vesting of your Performance Shares
to the France tax authorities. However, social insurance contributions will be
withheld. To facilitate the payment of applicable social insurance
contributions, Rockwell Collins may withhold a portion of the shares issued upon
vesting of the Performance Shares with an aggregate market value sufficient to
pay your social insurance contribution withholding obligation. You may then be
issued the resulting net shares after taxes. Please note, though, that Rockwell
Collins and/or your employer may satisfy social insurance contribution
withholding through any means set forth in the grant agreement.


The income will be reported on your pay slip and on the annual wage statement
(“DADS”). It is also your responsibility to report and pay any taxes resulting
from the sale of your shares and the receipt of any dividends. Please note that
if you are not a French tax resident, the withholding rules may be different. In
addition, withholding rules may change in the future and Rockwell Collins and/or
your employer may withhold at vesting and/or sale of shares if required to do so
under French law.
Germany
Grant of Performance Shares
You are not subject to tax when your Performance Shares are granted to you.


Vesting of Performance Shares
You are subject to income tax (plus solidarity surcharge and church tax, if
applicable) and social insurance contributions (to the extent you have not
exceeded the applicable contribution ceiling) on the fair market value of the
shares that you receive when your Performance Shares vest.


Sale of Shares
Assuming you receive shares on or after January 1, 2009 as a result of the
vesting of Performance Shares, when you sell such shares, you may be subject to
capital gains tax and solidarity surcharge. Your gain is equal to the difference
between:


(1)the amount for which you sell the shares, and
(2)the aggregate fair market value of the shares on the date when your
Performance Shares vest.


A small amount of the capital gain may be exempt. Different rules will apply if
you held directly or indirectly 1% or more of Rockwell Collins Inc.’s share
capital at any time during the five years preceding the sale.


Tax Withholding and Reporting Requirements
Your employer will withhold and report income tax and social contributions (to
the extent you have not exceeded the applicable contribution ceiling) due upon
receipt of your shares. You are required to report any income, dividends, and
non-exempt capital gain resulting from your participation in the Plan on your
annual personal tax return.






--------------------------------------------------------------------------------





India
Grant of Performance Shares
You are not subject to tax when your Performance Shares are granted to you.


Vesting of Performance Shares
You are subject to income tax (plus a small education surcharge) when your
Performance Shares vest. The taxable amount will be the fair market value of the
shares on the date of vesting. For Indian tax purposes, the Company may impose a
specified fair market value.


Sale of Shares
You may be subject to capital gains tax on any difference between the proceeds
received from the sale of shares and the fair market value of the shares upon
vesting (as determined under the Income Tax Act, 1961). The applicable capital
gains tax rate depends upon how long you hold the shares after vesting. You
should consult your tax advisor about any capital gains tax that you may owe.


Tax Withholding and Reporting Requirements
Your employer will withhold and report income taxes upon vesting of your
Performance Shares. You are required to report any income, dividends, and
capital gain resulting from your participation in the Plan on your annual
personal tax return.
Singapore
Grant of Performance Shares
You are not subject to tax when your Performance Shares are granted to you.


Vesting of Performance Shares
You are subject to income tax on the fair market value of the shares when your
Performance Shares vest.


Sale of Shares
You are not subject to tax when you sell the shares received from your
Performance Shares based on the assumption that you are not regarded as carrying
out a trade in buying and selling shares.


Tax Withholding and Reporting Requirements


Your employer will not withhold any income tax incurred upon the vesting of your
Performance Shares. You are required to report and remit any taxes incurred in
connection with the vesting of your Performance Shares. Your employer is
required to report income received by you from your Performance Shares.


Exit Tax and Deemed Vesting Rule
If you have received a grant in relation to your employment in Singapore, please
note that if you are 1) a permanent resident of Singapore and leave Singapore
permanently or are transferred out of Singapore; or 2) neither a Singapore
citizen nor permanent resident and either cease employment in Singapore or leave
Singapore for any period exceeding 3 months, you will likely be taxed on your
awards on a “deemed vesting” basis, even though your Performance Shares have not
yet vested. You should discuss your tax treatment with your personal tax
advisor.
United Kingdom
Grant of Performance Shares
You are not subject to tax when the Performance Shares are granted to you.
 
Vesting of Performance Shares
You are subject to income tax and employee’s National Insurance Contributions
(“NICs”) on the fair market value of the shares you receive when your
Performance Shares vest.


Sale of Shares
When you sell the shares you received under your Performance Shares, you are
generally subject to capital gains tax on any gain, which is the excess of the
sale price over the total amount on which you have already paid income tax. Your
aggregate capital gains will be subject to an annual exemption amount.


Tax Withholding and Reporting Requirements
Your employer will withhold income tax and NICs in relation to the vesting of
your Performance Shares. Your employer will report the details of your
Performance Shares on its annual tax return to the HM Revenue & Customs
(“HMRC”).You must report details of any tax liabilities arising from the vesting
of your Performance Shares, the sale or disposal of shares, and payment of
dividends to the HM Revenue & Customs on your personal self assessment tax
return. You also are responsible for paying any taxes owed as a result of the
sale of the shares or the receipt of any dividend.






